DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on September 8, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Polak et al. (US 8,957,863) in view of Akiba et al. (US 6,292,439), both of record.

Regarding claim 1, Polak discloses a digital display device (see Figs. 1-8) comprising, from top to bottom, a transflective liquid crystal display cell (204), a second red filter (405; col. 11, line 6 – col. 12, line 9 and claim 1), and an emissive display cell (205),
wherein the transflective liquid crystal display cell (204) displays information with at least one first seven-segment digit (407, Fig. 4; col. 5, lines 44-67 and col. 9, lines 42-48) and the emissive display cell (205) comprises a plurality of juxtaposed light points which are arranged so as to display at least one second seven-segment digit (see Figs. 4-5; col. 6, lines 18-32 and col. 10, lines 32-46).
Polak fails to explicitly disclose a first red filter.
However, Akiba discloses a digital display device (see Figs. 1-22) comprising, from the top, a first red filter (18, Figs. 3-5; col. 7, lines 8-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first red filter, as in Akiba, into the digital display device of Polak for selective transmission of a specified color as desired.

Regarding claim 2, Polak discloses wherein the transflective liquid crystal display cell (204) is a Twisted Nematic Liquid Crystal Display cell (col. 8, lines 20-22) with which are associated a linear polariser (401, Figs. 4 and 6) disposed above the twisted nematic liquid crystal display cell (407) and a transflective polariser (405, Figs. 4 and 6; col. 9, line 63 – col. 10, line 8) disposed below the twisted nematic liquid crystal display cell (407).

Regarding claim 3, Polak discloses wherein the emissive display cell (205) is an Organic Light-Emitting Diode display cell (col. 6, lines 18-23) which emits a red light (see Fig. 6 and col. 11, lines 14-24 and 34-43; emitted light includes at least red light).

Regarding claim 4, Polak discloses, from top to bottom and in this order:
the linear polariser (401);
the twisted nematic liquid crystal display cell (407);
the transflective polariser (405; col. 9, line 63 – col. 10, line 8);
the second red filter (405; col. 9, line 63 – col. 10, line 8);
the organic light-emitting diode display cell (205) (see Fig. 6).
Polak fails to explicitly disclose the first red filter.
However, Akiba discloses, from the top, the first red filter (18) and the linear polariser (14) (see Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate, from the top, the first red filter, as in Akiba, into the digital display device of Polak for selective transmission of a specified color as desired, and since it has been held that rearranging parts of an invention, or a mere reversal of the essential working parts of a device, involves only routine skill in the art (Akiba, col. 7, lines 30-38).  See MPEP 2144.04.

Regarding claim 5, Polak discloses, from top to bottom and in this order:
the linear polariser (401);
the twisted nematic liquid crystal display cell (407);
the transflective polariser (405; col. 9, line 63 – col. 10, line 8);
the second red filter (405; col. 9, line 63 – col. 10, line 8);
the organic light-emitting diode display cell (205) (see Fig. 6).
Polak fails to explicitly disclose the first red filter.
However, Akiba discloses, from the top, the linear polariser (14) and the first red filter (18) (see Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate, from the top, the linear polariser and the first red filter, as in Akiba, into the digital display device of Polak for selective transmission of a specified color as desired, and since it has been held that rearranging parts of an invention, or a mere reversal of the essential working parts of a device, involves only routine skill in the art (Akiba, col. 7, lines 30-38).  See MPEP 2144.04.

Regarding claim 8, Polak discloses wherein the linear polariser (401) is in direct contact with the twisted nematic liquid crystal display cell (407) (see Figs. 4 and 6), the transflective polariser (405; col. 9, line 63 – col. 10, line 8) is in contact with the twisted nematic liquid crystal display cell (407) and the second red filter (405; col. 9, line 63 – col. 10, line 8) (see Figs. 4 and 6), and the organic light-emitting diode display cell (205) is in contact with the second red filter (see Fig. 6).
Polak discloses the colored reflective polarizer 405 is made of two layers:  a colored dichroic polarizer layer (i.e., second red filter) and a reflective polarizer layer (i.e., transflective polarizer) (col. 10, lines 1-3).  Since there are a finite number of possibilities (two) for arrangement positions of the layers, it would have been obvious to one of ordinary skill in the art to stack the two layers in either order with no unexpected results.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the transflective polariser is in direct contact with the twisted nematic liquid crystal display cell and the second red filter, and the organic light-emitting diode display cell is in direct contact with the second red filter, since it has been held that rearranging parts of an invention, or a mere reversal of the essential working parts of a device, involves only routine skill in the art.  See MPEP 2144.04.
Polak fails to explicitly disclose wherein the linear polariser is in direct contact with the first red filter.
However, Akiba discloses wherein the linear polariser (14) is in direct contact with the first red filter (18) (see Figs. 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the linear polariser is in direct contact with the first red filter, as in Akiba, into the digital display device of Polak to contribute to a thinner display panel, and since it has been held that rearranging parts of an invention, or a mere reversal of the essential working parts of a device, involves only routine skill in the art (Akiba, col. 7, lines 30-38).  See MPEP 2144.04.

Regarding claim 9, Polak discloses wherein the transflective polariser (405; col. 9, line 63 – col. 10, line 8) is in contact with the twisted nematic liquid crystal display cell (407) and the second red filter (405; col. 9, line 63 – col. 10, line 8) (see Figs. 4 and 6) and the organic light-emitting diode display cell (205) is in contact with the second red filter (see Fig. 6).
Polak discloses the colored reflective polarizer 405 is made of two layers:  a colored dichroic polarizer layer (i.e., second red filter) and a reflective polarizer layer (i.e., transflective polarizer) (col. 10, lines 1-3).  Since there are a finite number of possibilities (two) for arrangement positions of the layers, it would have been obvious to one of ordinary skill in the art to stack the two layers in either order with no unexpected results.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the transflective polarizer is in direct contact with the twisted nematic liquid crystal display cell and the second red filter and the organic light-emitting diode display cell is in direct contact with the second red filter, since it has been held that rearranging parts of an invention, or a mere reversal of the essential working parts of a device, involves only routine skill in the art.  See MPEP 2144.04.

Regarding claims 10 and 11, Polak discloses wherein the emissive display cell (205) comprises the plurality of juxtaposed light points which are arranged so as to display, and to form, the at least one second seven-segment digit on a face of the emissive display cell (see Figs. 4-5; col. 6, lines 18-32 and col. 10, lines 32-46).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Polak et al. (US 8,957,863) in view of Akiba et al. (US 6,292,439), as applied to claim 1 above, and further in view of Shedletsky et al. (US 2016/0218156).

Regarding claim 6, Polak discloses wherein the digital display device comprises, from top to bottom, the transflective liquid crystal display cell (204), the second red filter (405), and the emissive display cell (205) (see Figs. 2-6).
Polak fails to explicitly disclose, from top to bottom, the first red filter, and a light sensor, wherein the light sensor measures an intensity of an ambient light, said measurement of the intensity of the ambient light being used to accommodate a luminosity of the emissive display cell depending on ambient illumination conditions.
However, Akiba discloses, at the top, the first red filter (18, Figs. 3-5; col. 7, lines 8-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first red filter at the top, as in Akiba, into the digital display device of Polak for selective transmission of a specified color as desired.
Further, Shedletsky discloses a display device (see Figs. 1-14), comprising, at the bottom, a light sensor (40), wherein the light sensor (40) measures an intensity of an ambient light (45), said measurement of the intensity of the ambient light being used to accommodate a luminosity of the emissive display cell (14A) depending on ambient illumination conditions (paras. [0004, 0053 and 0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a light sensor at the bottom, wherein the light sensor measures an intensity of an ambient light, said measurement of the intensity of the ambient light being used to accommodate a luminosity of the emissive display cell depending on ambient illumination conditions, as in Shedletsky, into the display device of Polak and Akiba to control the display brightness according to bright and dark environments, and to position the light sensor within a display area to decrease the size of the display device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Polak et al. (US 8,957,863) in view of Akiba et al. (US 6,292,439) and Shedletsky et al. (US 2016/0218156), as applied to claim 6 above, and further in view of Wang et al. (US 2021/0385360), of record.

Regarding claim 7, Polak in view of Akiba and Shedletsky discloses the limitations of claim 6 above, but fails to explicitly disclose wherein an aperture is formed in a completely opaque cathode of the emissive display cell so that the ambient light which penetrates from above in the digital display device can reach the light sensor.
However, Wang discloses a display device (see Figs. 1-11), wherein an aperture (F, Fig. 6) is formed in a completely opaque cathode (133; paras. [0073-0074]) of the emissive display cell (100) so that the ambient light (e.g., from 10) which penetrates from above in the digital display device can reach the light sensor (320) (see Figs. 6-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an aperture is formed in a completely opaque cathode of the emissive display cell so that the ambient light which penetrates from above in the digital display device can reach the light sensor, as in Wang, into the display device of Polak, Akiba and Shedletsky to integrate the light sensor within the display panel to contribute to a thinner display panel, and to prevent any impediment in the pathway of light beams to the light sensor for effective detection.

Response to Arguments
Applicant’s arguments filed September 8, 2022 have been fully considered but they are not persuasive.  Applicant has argued that the emissive display cell of the present invention “displays information”, whereas the emissive display cell of Polak is intended to provide a lighting function to the shutters of the optical shutter assembly (204).  However, in the present invention, the information that is displayed is simply a seven-segment digital display (Fig. 3).  Similarly in Polak, the emissive display cell (205) comprises lighting elements (col. 6, lines 20-28) including electrodes segmented to correspond to the electrodes of the liquid crystal display device (402 of 204, Fig. 4) (see Figs. 4-5; col. 6, lines 28-30 and col. 10, lines 35-43).  Thus, Polak discloses the emissive display cell displays information of a seven-segment digit.
Therefore, the previous ground of rejection under 35 U.S.C. 103 over Polak in view of Akiba have been maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The references of Kucera (US 5,121,234) and Arikawa (US 2002/0085155) disclose digital display devices comprising a stack of a liquid crystal display cell and an emissive display cell displaying a superimposed seven-segment digit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896